Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, a dirty tank assembly removably mounted to a front of the upright handle assembly and in fluid communication with the suction source when mounted thereto, and including a recovery container having an open top and a lid assembly operably coupled to the open top, the lid assembly adapted to at least partially close the open top, the lid assembly having an air outlet and a bracket and a latch assembly including a latch body biased via a spring toward a first position correlating to latched position wherein a protrusion of the latch body is received in a recess of the upright handle assembly when the dirty tank assembly is received in the upright handle assembly and wherein biasing of the latch body is constrained at an upper portion of the latch body by the lid assembly, in combination with the rest of the limitations in claim 1; prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, a fluid dispenser provided on the base in fluid communication with the fluid supply chamber, a fluid delivery pathway between the fluid supply chamber and the fluid dispenser and wherein the fluid dispenser is configured to dispense fluid onto at least one brushroll mounted in the base, a recovery container having an open top and a lid assembly for at least partially closing the open top, and a latch assembly provided on a forward side of the lid assembly, the latch assembly including a latch body biased via a spring toward a latched position, biased movement of the latch assembly bounded by a portion of at least one of the lid assembly or the latch assembly when the dirt tank assembly is removed from the upright handle assembly, in combination with the rest of the limitations in claim 21; prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, a latch assembly provided with the lid assembly, the latch assembly including a latch body having a ledge extending reward and defining a latch button, the latch body further including at least one protrusion extending upwards from a portion of the latch body, the latch body biased via a spring toward a latched position wherein the at least one protrusion of the latch body is received in a recess of the upright handle assembly, wherein at least a portion of the lid assembly overlies the latch body and wherein the latch body including the latch button are recessed from the forward side of the lid assembly , in combination with the rest of the limitations in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723